Per Curiam.
On July 18, 1965 defendant shot his estranged wife. The following day the Niles police department received a call from a local factory that a man there wanted to see a policeman. An officer was dispatched and found defendant waiting. He stated he wanted to give himself up and entered the police car. The officer asked what had been done with the gun and defendant pointed out its location at a nearby ravine. ■ On November 16, 1965 defendant was tried by jury and convicted of assault with intent to murder. MCLA § 750.83 (Stat Ann 1962 Rev § 28.278). On appeal defendant claims that he was denied his constitutional rights of freedom from self-incrimination and assistance of counsel and that it was prejudicial error to admit his statements and the gun into evidence.
Neither claim has merit. Defendant cites Escobedo v. Illinois (1964), 378 US 478 (84 S Ct 1758; 12 L Ed 2d 977) and Miranda v. Arizona (1966), 384 US 436 (86 S Ct 1602; 16 L Ed 2d 694; 10 ALR3d 974) as support for his contention that his constitutional rights were violated. Escobedo is inapplicable because defendant had not requested and been denied counsel nor was there a process of interrogation designed to elicit incriminating statements as found in Escobedo. Defendant’s trial took place before the Miranda decision, and Miranda is not retroac*125tive. Johnson v. New Jersey (1966), 384 US 719 (86 S Ct 1772; 16 L Ed 2d 882); Davis v. North Carolina (1966), 384 US 737 (86 S Ct 1761; 16 L Ed 2d 895). The explicit warnings set forth in Miranda were not required to be given to defendant. Defendant voluntarily placed himself in police custody. He willingly disclosed the location of the gun. Furthermore his defense at trial was that he merely intended to use the gun to frighten his wife into coming back to him. Introduction of his statements and the weapon did not prejudice defendant. We find no reversible error.
Affirmed.